Citation Nr: 1736859	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-02 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1989 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2016, the Board remanded the matters for additional development.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim of service connection for a specific psychiatric disability entity generally encompasses all psychiatric disabilities shown by the record, however diagnosed.  However, citing to Boggs v. Peake, 520 F.3d. 1330, the U.S. Court of Appeals for Veterans Claims (Court) further found that if there is a final agency decision denying a claim based on a particular diagnosis and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Clemons at 8.  An unappealed August 2010 rating decision denied the Veteran service connection for posttraumatic stress disorder (PTSD) (to include psychosis and other innocently acquired neuropsychiatric disabilities), and the Board's August 2016 decision denied an appeal to reopen the claim of service connection for PTSD; the Veteran did not appeal the decision and it became final.  The instant claim of service connection for major depressive disorder presents a claim for a new diagnosis (not specifically encompassed by the prior denial); therefore, it must be separately adjudicated de novo.  

[The August 2016 Board remand also addressed a claim of service connection for a right knee disability.  A January 2017 rating decision granted the Veteran service connection for right knee strain with tendonitis and patellofemoral pain syndrome, resolving that matter.]  

The issue of service connection for major depressive disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A seizure disorder was not manifested in, and is not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by June 2010 and October 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the March 2016 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate this claim (evidence that the claimed disabilities is related to service); his testimony reflects that he is aware of what is needed to substantiate the claim.  The claim was thereafter remanded for further development.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Regarding the third factor listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  With respect to the instant claim, the low threshold standard of McLendon is not met, as there is no credible competent evidence indicating that a current seizure disorder may be related to the Veteran's active duty service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that his current seizure disorder was incurred in service.  His STRs are silent for any complaint, finding, treatment or diagnosis regarding a seizure disorder.  

The postservice medical evidence is silent regarding a seizure disorder until September 2001 VA treatment, when the Veteran reported left facial twitching and tingling down the left arm.  On November 2005 VA treatment, he was treated after fainting at work and having shaking movements in the upper extremities; his wife reported that he began having these episodes in September 2005 after undergoing a stress test in the hospital; the diagnosis was possible non-convulsive seizures.  On May 2007 VA treatment, the assessment was myoclonus seizures; it was suggested that the seizure episodes may be contributing to his elevated CPK.  On October 2008 VA treatment, he reported that he had his first seizure in 2005.  On April 2015 VA treatment, he reported that his wife took over all of his responsibilities between 2006 and 2008, noting that this was a period of severe depression and that he first experienced seizure-like activity during that time; his wife confirmed that his cognitive issues declined following the onset of his seizure-like activity in 2005.

At the March 2016 hearing, the Veteran testified that he began having seizures in service; he testified that he had a seizure when he was picked up to be taken to the hospital in Frankfurt for his mental health after he overdosed on medication.  He testified that his seizure disability was first evidenced in service by findings of elevated CPK.  He testified that his VA treatment providers have told him that his seizures are related to elevated CPK levels and/or medication he takes for the elevated CPK levels.  [The August 2016 Board decision denied service connection for elevated CPK.]

A chronic seizure disorder was not clinically noted in service, and such disability was not clinically noted postservice prior to 2001.  The Board notes the Veteran's accounts on numerous treatment records that his seizures began in 2005.  His more recent hearing testimony is inconsistent with the earlier notations made in a clinical treatment context (which the Board finds more probative).  The testimony is clearly compensation-driven and the Board finds it not credible.  Accordingly, service connection for a seizure disorder on the basis that such disability became manifest in service and persisted is not warranted.  As epilepsy has not been diagnosed (the seizures have been assessed as non-epileptic), the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a) do not apply. 

Regarding whether the evidence shows otherwise that a current seizure disorder is related to service/an injury therein (or suggests that it may be - so as to warrant seeking a medical opinion in the matter), the Board finds that the service and postservice evaluation/treatment records, overall, provide evidence that is against this claim, rather than supports it.  They do not show any related injury in service, but do show a lengthy postservice intervening period before seizures were first clinically noted or treated.  Regarding the Veteran's own lay assertions of an etiological relationship between his current seizure disorder and service, because the Board has found his accounts of seizures beginning in service with continuity thereafter not credible.  In such circumstances (with no credible evidence of onset in service and continuity), the etiology of the seizure disorder (whether it may be etiologically related to service) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite supporting medical opinion or factual data.  Therefore, his opinion is not probative evidence in the matter.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a seizure disorder.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a seizure disorder is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for major depressive disorder must again be remanded for evidentiary development.

The Veteran contends that his major depressive disorder is related (secondary) to his service-connected disabilities.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

The August 2016 Board remand instructed the AOJ to arrange for any further development suggested by the additional information/evidence received.  Of record is a May 2016 treatment summary in which the treating VA psychiatrist opined, "I can comment that [the Veteran's] knee injury changed his life and that [he] feels the knee injury contributed to ending his military career which contributed to his depression."  On remand, the Veteran was granted service connection for a right knee disability.  His service-connected disabilities include left knee patellofemoral pain syndrome, right knee strain with tendonitis and patellofemoral pain syndrome, and tinnitus.

The medical opinions in the record do not include one that adequately addresses whether the Veteran's service-connected disabilities caused or aggravated his major depressive disorder.  The November 2012 VA examiner did not address whether the Veteran's major depressive disorder was caused or aggravated by his service-connected disabilities; indeed, the examiner did not address the secondary service connection theory of entitlement at all.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Further development for an adequate medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any outstanding (updated to the present) clinical records of VA evaluations and treatment the Veteran has received for psychiatric disability.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.  

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the likely etiology of his major depressive disorder.  The entire record must be reviewed in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's major depressive disorder.  Specifically, is it at least as likely as not (a 50% or greater probability) that the depressive disorder was caused or aggravated [the opinion must address aggravation] by the Veteran's service-connected disabilities (bilateral knee disabilities and tinnitus)?

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


